Citation Nr: 0026218	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-19 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a stomach disorder, 
claimed as a gastric/peptic ulcer.

3.  Entitlement to service connection for a lung disorder, 
claimed as chronic obstructive pulmonary disorder (COPD) and 
pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1967.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 1996 RO decision which denied 
service connection for PTSD, a stomach disorder (claimed as a 
gastric/peptic ulcer), and a lung disorder (claimed as COPD 
and pneumonia).  In May 2000, the veteran testified at a 
hearing at the RO before a member of the Board (now referred 
to as Veterans Law Judge).

It is noted that a portion of the PTSD issue on appeal will 
be the subject of the remand appended to the decision below.  


FINDINGS OF FACT

1.  The veteran has submitted competent evidence to show a 
plausible claim for service connection for PTSD.  

2.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for a stomach 
disorder (claimed as a gastric/peptic ulcer) and a lung 
disorder (claimed as COPD and pneumonia).  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claims for service connection for a stomach 
disorder (claimed as a gastric/peptic ulcer) and a lung 
disorder (claimed as COPD and pneumonia) are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
January 1966 to September 1967, including service in Vietnam.  
His military occupational specialty was teletype operator.  
Service department records indicate that he was awarded 
various medals for his service in Vietnam, but the service 
records show no combat decorations or other evidence of 
combat.  Service medical records do not show any stomach, 
lung, or psychiatric disorders.  Physical examinations in 
January 1966 (for enlistment purposes) and in September 1967 
(for separation purposes) show that the veteran's lungs, 
chest, and abdomen were normal, and chest X-rays in September 
1967 were negative.  

Medical records from the Hospital of Philadelphia in December 
1986 show that the veteran complained of a sudden onset of 
right-sided chest pain.  Chest X-rays showed probable 
inflammatory process of the right upper and middle lungs and 
an underlying neoplastic process which could not be excluded.  
The diagnosis was right lower lung infiltrate, and carcinoma 
versus pneumonia was to be ruled out.  

A private medical record in January 1987 indicates the 
veteran was in need of a re-check after hospitalization for 
possible pneumonia.  He was referred to Dr. Mass.

Medical reports from Burton Mass, M.D., in January 1987 
indicate that the veteran reported smoking one pack of 
cigarettes daily for 20 years and claimed to have inhaled 
numerous substances while serving in Vietnam.  Dr. Mass 
reviewed the veteran's chest X-rays from December 1986 and 
noted his uncertainty as to the etiology and length of time 
that infiltrates in the lower lung fields had been present.  
The doctor ordered repeat chest X-rays, which revealed 
minimal chronic obstructive lung disease.  

A private medical record in February 1987 indicates the 
veteran was given the results of his chest X-ray, which 
showed COPD.  

On an April 1987 VA examination, the veteran complained of a 
history of several bouts of pneumonia.  He also reported 
smoking one and one-half packs per day for 20 years.  Chest 
X-rays were normal.  The diagnosis, in pertinent part, was 
history of pneumonia in December 1986 with the lungs 
currently clear.  

In connection with an April 1987 claim for medical benefits, 
the veteran indicated he received treatment for pneumonia in 
September/October 1981, July 1986, and January 1987 to the 
present.  

On a May 1987 VA Agent Orange examination, the veteran 
reported he had no current complaints.  On examination, his 
chest, lungs, and abdomen were within normal limits.  

In a statement received in February 1990, the veteran 
indicated that he served in Vietnam from September 1966 to 
August 1967 and that during his tour he was constantly 
exposed to Agent Orange.  He claimed that since Vietnam he 
has had pneumonia five times.  

A private medical record in July 1991 indicates the veteran 
complained of a bad cold for a week and stomach pain for six 
weeks.  The impression was rule out ulcer.  

In July 1991, the veteran was seen in the emergency room at 
the VA medical center and later discharged the same day with 
a diagnosis of left lower lobe pneumonia.  On the next day, 
he reported to a private doctor he had pneumonia and was 
admitted to The Germantown Hospital.  

Medical records from The Germantown Hospital and Medical 
Center from July to August 1991 show that the veteran was 
hospitalized for bibasilar pneumonia (viral), which was 
revealed by chest X-ray.  Other discharge diagnoses included 
duodenal ulcer, which was revealed by an upper 
gastrointestinal (UGI) series.  

On an August 1991 VA examination, the veteran complained in 
part of constant pain in the stomach and weak lungs.  He also 
reported he smoked one pack per day for 28 years, prior to 
quitting in May 1991.  Chest X-rays showed that he was 
cleared of pneumonia; other X-ray findings were consistent 
with parenchymal fibrosis.  The diagnoses, in pertinent part, 
were history of Agent Orange exposure, history of recurrent 
pneumonia (last time in July 1991) with chest X-rays 
currently "cleared of pneumonia," and peptic ulcer disease 
by history.  

A private medical record in September 1991 indicates the 
veteran was diagnosed with gastric ulcer and resolving 
pneumonia.

Medical records from The Germantown Hospital and Medical 
Center in October 1991 show that on chest X-rays there was 
continued improvement of the previously noted bibasilar 
infiltrate.  

A private medical record in October 1991 indicates the 
veteran was seen for a routine follow-up for ulcers.  The 
impression was gastric ulcer.  He was referred to Dr. Herold.  

In an October 1991 report, Sanford Herold, M.D., noted that 
he saw the veteran with complaints of persistent 
periumbilical pain since April 1991.  The doctor stated that 
the veteran's symptoms at that point were not characteristic 
of ulcer disease and that if ulcers were ruled out then the 
next best diagnosis was functional dyspepsia.  An endoscopy 
was ordered to define his gastric pathology.  

A private medical record in November 1991 shows the veteran 
was seen for a check-up on stomach pains.  The impression was 
dyspepsia.  

In a July 1992 decision, the RO denied service connection for 
pneumonia as due to exposure to Agent Orange.  

Private medical records show that in December 1992 the 
veteran was diagnosed with peptic ulcer disease.  In July 
1993, he was seen with severe stomach cramps and diagnosed 
with gastritis.   In October 1993, he continued to experience 
stomach pains and was diagnosed with gastric ulcers.  From 
April to June 1994, he complained of abdominal pain and was 
diagnosed with gastritis.  

Medical reports from Elliott Frank, D.O., from June 1994 to 
January 1995 show that the veteran was seen for complaints of 
abdominal discomfort.  In June 1994, Dr. Frank opined that 
the veteran's symptoms were suggestive of a functional 
etiology.  In July 1994, he noted that an upper endoscopic 
examination revealed gastritis in the stomach with pre-
pyloric superficial gastric ulcerations.  He stated that he 
would treat the veteran for Helicobacter pylori (H. pylori).  
In August 1994, the doctor stated he saw the veteran for a 
follow-up of his peptic ulcer disease, functional bowel 
disease, and H. pylori positivity.  An August 1994 abdominal 
ultrasound revealed, in part, mild mucosal thickening in the 
distal antrum and proximal duodenum, possibly due to 
inflammatory change.  In October 1994, the doctor indicated 
he would re-treat the veteran for H. pylori.  In January 
1995, the doctor noted that H. pylori had possibly not been 
eradicated because the veteran was again having dyspepsia 
symptoms.  

In June 1995, the veteran filed a claim for service 
connection for PTSD, a stomach disorder, and lung disorders.  

A private medical record in July 1995 indicates the veteran 
complained of stomach pains for weeks and was diagnosed with 
H. pylori.  

An August 1995 letter from Cooper Hospital/University Medical 
Center indicates that a search of files revealed no evidence 
that the veteran had received treatment at that facility.  

In a January 1996 memorandum, Dr. Frank stated the veteran's 
biopsy for H. pylori was positive and antibiotics were 
prescribed.  

In a March 1996 decision, the RO denied service connection 
for PTSD, a stomach disorder (claimed as a gastric/peptic 
ulcer), and a lung disorder (claimed as COPD and pneumonia).  

A May 1996 abdominal ultrasound from The Germantown Hospital 
and Medical Center was normal (except for a left kidney 
cyst).  

In a May 1996 statement, Michael Coplon, M.D., indicated that 
he evaluated the veteran and diagnosed him with adjustment 
disorder and PTSD.  

In a July 1996 statement, a VA psychologist indicated that 
the veteran had been in treatment at the PTSD Program since 
June 1996 and would be seen weekly thereafter for individual 
psychotherapy regarding his PTSD and major depression.  

In an August 1996 statement, the veteran expressed his 
disagreement with the RO's decision.  He stated that since 
his return from Vietnam he has had pneumonia eight times and 
stomach ulcers.  

In a September 1996 statement, Dr. Coplon indicated that he 
was treating the veteran for PTSD incurred as a combat 
veteran in Vietnam.  

In an October 1996 statement, the veteran indicated that he 
believed exposure to Agent Orange in Vietnam had caused his 
stomach and lung problems.  

At a December 1996 VA psychiatric examination, the veteran 
reported various events in the war zone in Vietnam, to 
include repeatedly coming under fire and witnessing an 
accidental killing of a man in an adjacent camp which he 
still dreamed about.  The diagnosis was PTSD, delayed.  

In a January 1997 statement, a VA psychologist indicated she 
saw the veteran on a weekly basis for treatment of PTSD.  

Medical reports from Dr. Frank dated in May, July, and 
December 1997 show the veteran was seen for a recurrence or 
non-eradication of H. pylori and recurrent peptic ulcer 
disease.  

Medical records from Methodist Hospital in April 1998 show 
the veteran was hospitalized for community-acquired 
pneumonia.  

In his November 1998 substantive appeal, the veteran claimed 
Agent Orange exposure in Vietnam caused his pneumonia.  He 
related that his best friend who served near him in Vietnam 
had died in January 1968 and that it was found that his 
friend's lungs had been "affected with something" while he 
was in Vietnam.  

On an April 1999 VA general medical examination, the doctor 
stated the veteran had a history of proneness to pneumonia 
and that to his knowledge no cause for such proneness had 
been demonstrated.  The diagnosis was a normal general 
medical examination.  

At a May 2000 Travel Board hearing, the veteran described 
several traumatic events he witnessed in Vietnam, to include 
the killing of one Marine by another, and stated he was 
greatly affected at present by those events.  He indicated 
that he received treatment for PTSD at both the VA and from 
private doctors.  The veteran also testified that he was 
hospitalized at Cooper Medical Center in 1971 for pneumonia 
and an ulcer, among other ailments, and was told by a doctor 
that he had acquired some bacteria from Asia and had scar 
tissue in his lungs from "some kind of foliant"; that 
almost immediately after service he saw a private doctor for 
a lung condition and stomach problems, to include frequent 
vomiting; that he was initially treated for pneumonia in 1971 
and about every two to three years thereafter; and that he 
currently received treatment for an ulcer.   

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including peptic ulcer, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  This regulation was revised on 
June 18, 1999, effective from March 7, 1997.  The current 
version of the regulation provides that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

A.  PTSD

The veteran contends that he has PTSD which is related to his 
military service in Vietnam.  In medical reports in 1996 from 
Dr. Coplon and the VA, the veteran was diagnosed with PTSD 
attributable to his Vietnam service.  At a recent hearing, 
the veteran described in more detail traumatic events he 
allegedly experienced in Vietnam.  He indicated that he 
continued to receive private and VA treatment for PTSD.  With 
evidence of a current diagnosis of PTSD, lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, and medical evidence of a nexus between service and 
the current PTSD diagnosis, the veteran has satisfied the 
elements for presenting a well-grounded claim for service 
connection for PTSD.  The instant claim is plausible and 
therefore well grounded.  38 U.S.C.A. § 5107(a); Gaines v. 
West, 11 Vet. App. 353, 357 (1998).  Insofar as the Board has 
determined that the veteran has presented a well-grounded 
claim for service connection for PTSD, his appeal of this 
issue is granted.  This does not, however, mean that service 
connection is granted; further development on the merits of 
the claim is subject to the remand, below.

B.  Stomach and Lung Disorders

The veteran claims that he has ulcers, COPD, and recurrent 
pneumonia which are attributable to service, particularly 
Vietnam service.  The service medical records from his 1966-
1967 active duty do not show any complaints, treatment, or 
diagnosis of a stomach or lung disorder.  On the separation 
physical examination in September 1967, his abdomen, lungs, 
and chest were normal.  He was discharged from service that 
same month, and there is no medical evidence of a chronic 
stomach or lung disorder until many years later.  Post-
service records show treatment for what was thought to be 
pneumonia in December 1986.  Chest X-rays in January 1987 
revealed COPD.  Private hospital records in July and August 
1991 show the veteran was treated for bibasilar pneumonia and 
a duodenal ulcer.  He was thereafter seen on an intermittent 
basis by a private doctor for treatment of H. pylori 
positivity and a gastric/peptic ulcer.  Private hospital 
records in April 1998 show he was treated for community-
acquired pneumonia.  

What is lacking in establishing well-grounded claims for 
service connection for a stomach disorder (claimed as a 
gastric/peptic ulcer) and a lung disorder (claimed as COPD 
and pneumonia) is competent medical evidence of causality to 
link a chronic ulcer and recurrent pneumonia, which was first 
shown years after service, with the veteran's active duty (or 
also, teran, to the effect that his stomach and 
lung disorders are attributable to service (including 
exposure to Agent Orange in Vietnam), do not constitute 
competent medical evidence, since, as a layman, he has no 
competence to give a medical opinion on diagnosis or etiology 
of a disorder.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Dean v. Brown, 8 Vet. App. 449 (1995).  As to the Agent 
Orange theory, these conditions are not among those listed in 
legal authority as being subject to presumptive service 
connection based on Agent Orange exposure in Vietnam; the 
veteran has provided no evidence of actual Agent Orange 
exposure; and even assuming Agent Orange exposure in Vietnam, 
there is no medical evidence linking the current conditions 
to such exposure.  Under such circumstances, a claim for 
service connection for the conditions under the Agent Orange 
theory is not well grounded.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e); Chase v. West, 13 Vet.App. 413 
(2000); McCartt v. West, 12 Vet.App. 164 (1999). 

In conclusion, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) of submitting evidence to show 
well-grounded claims for service connection for a stomach 
disorder or a lung disorder, and the claims must be denied.  


ORDER

The claim for service connection for PTSD is well grounded, 
and to this extent only the appeal of this issue is granted.   

Service connection for a stomach disorder, claimed as a 
gastric/peptic ulcer, is denied.

Service connection for a lung disorder, claimed as COPD and 
pneumonia, is denied.


REMAND

The claims file indicates that there is a further VA duty to 
assist the veteran in developing evidence pertinent to his 
well-grounded claim for service connection for PTSD.  38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.159.

Service records do not show the veteran engaged in combat in 
Vietnam, and no other independent evidence of combat has been 
submitted.  One of the requirements for service connection 
for PTSD, Medical records in the file show that at the 1996 VA 
examination the veteran reported that his camp in Vietnam 
came under repeated fire and that he witnessed the accidental 
killing by rifle fire of one man and the wounding of another 
in an adjacent camp.  On his November 1998 substantive 
appeal, he stated the killing happened at Chu Lai in October 
or November 1966 and the name of the wounded man was 
"Coia."  At his recent hearing, he described that the 
accidental killing occurred in October 1966 and that, 
although he could not recall the name of the Marine that was 
killed, the wounded Marine's name was "Calhoon."  At the 
hearing, he also described that another stressful event was 
when his unit moved from Chu Lai to Da Nang and they had to 
secure Hill 55 (23 miles southwest of Da Nang) at a time when 
the enemy was trying to overrun the hill.  He described yet 
another traumatic event occurred in May 1967 (or around April 
1967, as stated in his substantive appeal) when two Marines 
fell asleep at the furthest outpost around Hill 55 and were 
subsequently beheaded by the enemy.  The veteran stated that 
his colonel had him see these dead Marines as a warning and 
to demonstrate the importance of staying awake on guard duty.  

The Board notes that no attempt has been made to confirm any 
of the veteran's alleged Vietnam stressors, and such should 
be accomplished by the RO.  38 C.F.R. § 3.304(f).  

The file shows that the veteran was last examined by the VA 
in 1996, but he stated at the recent Board hearing that he 
has since received treatment for PTSD at the VA and from 
private doctors.  The VA medical records are constructively 
in possession of VA adjudicators and should be obtained as 
they are relevant to the veteran's claim.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Additionally, any other recent non-
VA medical treatment records should be secured.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Furthermore, it is the 
Board's judgment that the veteran should be afforded a 
thorough PTSD examination, to ascertain whether there is a 
valid diagnosis of PTSD, under the standards of DSM-IV, and 
whether any such diagnosis is medically related to a verified 
service stressor.  38 C.F.R. § 3.304(f). 

Therefore, this claim is REMANDED to the RO for the following 
development:

1.  The RO should prepare a summary of 
the veteran's alleged stressors (which 
should include dates, place, and a 
detailed description of the alleged 
incidents) and forward the summary (along 
with copies of his service personnel 
records and any other relevant evidence) 
to the office of the Commandant of the 
Marine Corps, and that office should be 
requested to research and attempt to 
verify the veteran's alleged Vietnam 
stressors.  The Marine Corps should be 
asked to clearly indicate whether there 
is information showing the veteran's 
personal involvement in the claimed 
stressor episodes.  

2.  The RO should obtain all VA medical 
records of the veteran's treatment for 
PTSD since 1996.  The RO should also ask 
the veteran to identify all sources of 
non-VA treatment for PTSD, and then 
contact the named sources and obtain 
copies of the related medical records 
which are not already in the file.

3.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to diagnose or rule out PTSD.  
Any diagnosis of PTSD must conform to 
tthe criteria of DSM-IV.  If PTSD is 
diagnosed, the examiner must specify the 
stressors which support the diagnosis, 
and the examiner should explain why such 
stressors are deemed sufficient under 
DSM-IV.  The claims folder must be made 
available to and reviewed by the 
examiner, and the examination report 
should indicate that such has been 
accomplished. 

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
supplemental statement of the case and 
the opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issue which the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 11 -


